Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 1 of 16

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

DAVID HATCHIGIAN AND JOAN

RANDAZZO
V. Civil Action: 20-4110
CARRIER CORPORATION AND
PEIRCE-PHELPS JURY TRIAL DEMAND
ORDER
AND NOW, this __ day of , 2021, upon consideration of Defendant

PEIRCE-PHELPS’S 12(b) Motion to Dismiss and Plaintiff DAVID
HATCHIGIAN’s and Plaintiff JOAN RANDAZZO’s Opposition thereto, it is
hereby ORDERED that the Defendant's Motion is DENIED and it is further

ORDERED that counsel shall pay Plaintiffs’ costs to oppose the Motion.

BY THE COURT:

 

J.
Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 2 of 16

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

DAVID HATCHIGIAN AND JOAN
RANDAZZO,

Plaintiffs

V. Civil Action: 20-4110

CARRIER CORPORATION AND
PEIRCE-PHELPS, JURY TRIAL DEMAND

Defendants
MEMORANDUM OF LAW OF PLAINTIFFS HATCHIGIAN AND
RANDAZZO IN OPPOSITION TO PEIRCE PHELP’S MOTION TO
DISMISS THE AMENDED COMPLAINT

Plaintiffs DAVID HATCHIGIAN and JOAN RANDAZZO hereby
respectfully file this Response to Defendant PEIRCE PHELPS’s MOTION TO
DISMISS PURSUANT TO FED. R. CIV. P. 12(b) subject to Plaintiffs’ pending
Motion for an Extension of Time to Oppose Motion due to COVID-19, and for the
reasons set forth more fully in the attached Memorandum of Law. WHEREFORE,
Pro se Plaintiffs respectfully request that this Court deny Defendant’s Motion to

Dismiss.

Dated: January 28, 2021
David Hatchigian

DAVID HATCHIGIAN, PLAINTIFF PRO SE
Joan Randazz.

 

 

JOAN RANDAZZO, PLAINTIFF PRO SE
Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 3 of 16

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

DAVID HATCHIGIAN AND JOAN
RANDAZZO

V. Civil Action: 20-4110

CARRIER CORPORATION AND
PEIRCE-PHELPS JURY TRIAL DEMANDED

MEMORANDUM OF LAW OF PLAINTIFFS DAVID HATCHIGIAN AND
JQAN RANDAZZO IN OPPOSITION TO DEFENDANT PEIRCE PHELP’S
MOTION TO DISMISS THE AMENDED COMPLAINT

 

TABLE OF AUTHORITIES
Page(s)

Cases
B.S. v. York Cnty.

VED, Bel, LZ) san dasrncesasenvasassssteciasivnnnxcennactvssuncacnsa ontop Acisteth SANNA ShaRUKG bd iho ponnemnonseynenenrsps 12
Brennan vy. Kulick,

407 F.3d 603 (3d Cir. 2005)... cceeccsceseessssesessesseseseeseeseseesesecseesesscsesessecseeaesecsesacsecseestesceseeceees 10
Coach Lines, Inc. v. Student Transp. of Am., LLC

OPIN EPR 2 ercnescescenmenancsmeneencmsenscs snore nnn esa RANE SRST AS a ATE. a 11
CSX Transp. Inc. v. Apex Directional Drilling, LLC, No. CV 14-290E,

2015 WL 8784148 (W.D. Pa. Dec. 15, 2015)... cece ceeccscescesscssesscsecsecsecsessecescsscescsscuceacesenesees 11
Dixon v. Township of Lower Southampton, Civil Action

No. 06-5223, 2007 WL 2345277 (E.D. Pa. Aug. 16, 2007) ..........csccscsssssssssssssscsessessecsesseeeeees 4
Gentry v. Sikorsky Aircraft Corp.,

383 F.Supp.3d 442 (E.D. Pa. 2019) occ cccccsesssessesesscssccscesecseesseacssecseesecsecsecsecsecsacsecasenees 7,8

Heater v. Kidspeace,
No. 05-4545, 2005 WL 2456008 (E.D. Pa. Oct. 5, 2005) occ cecceesecesscessecesscessceseccssecesseeeeees 11
Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 4 of 16

Hertz Corp. v. Friend,

559 U.S. 77, 130 S.Ct. 1181, 175 L.Ed.2d 1029 (2010) ..c.ceccccscssecsssssesscssesvestesveesceseeseececcecce. 7,8
Holmes v. Strawbridge & Clothier, No. 94-1999,

1994 U.S. Dist. LEXIS 16394 (E.D. Pa. Nov. 16,1994) ....cccsccsscssessesssscsssstsssecsteeseessessescecse. 9, 10
Kaiser Martin Grp., Inc. v. Haas Door Co.

(EeeDD, PSs, 20 TY rernisnenrsnsprmusramsassensasdenctasndC Salat AI GS lite UNG OE C0 cncapmeass sesanieieecsgesecoooeeoet 8
Kelly v. Metro. Grp. Prop. & Cas. Ins. Co.

(Oth Cir. 2020)......c.ccecsessessssesesssecsussussussessecsessusssssussesasssussussussussessussessussussusasssssssseseesseseeceeeescec, 7
Mason v. O’Toole

RW DD PG, LOZ) encecnvasnerenenvesscecernas srtissinsmanondb iyenshp sso eIAAORSSHEEYRANANG NARA Fasbtamesemenemeeereeersanser 3
Reisinger v. Luzerne County,

712 F. Supp. 2d 332 (M.D. Pa. 2010)....ccccccecsessessssssssssesesssssesecsesessucsessesscsesssssssessssusarsussecereeeeses 5
Ricketti v. Barry,

TTD B30 GL, Bid Cit, 201 5) sssssissesoneneevencernereonesnyresnnnsenssasevssensvonovetovtaiiasstavsasssacsanereceesccesoresecs 7
Royal Globe Ins. Co.v. Hauck Mfg. Co.,

335A.2d460, 462(Pa. Super.Ct . 1975) ...cccccccccssssessssesessessssestsscsesucsesacsesusssavcsssesssseessavareeceseesevene 9
Statutes
4Z Pa, Cong, Stati § S533 scasnisnsss ssssssnaavuevevsvnssnresnernbereaueaseuenecutucssxeshewneenvawaseneaviouviecuineveiasance senor cone 10
28 UB § 1532: scass-n.nosonvenenenvermersssoxennensus evneseneeno resonant enmvaenduicemvasunsciaas sesaneoslesnacatvecoeooerangnngiuvarioent 7
Federal Magnuson-Moss Warranty ACt.........cccccsssssssssssssssssscscscscscscscacssasacacacacacscscavavsvasavevavesesenesens 6
Other Authorities
Pa, Rule 229.1 ...ccccessssesssesesesessesesessescscsesssecscscscscsssscacsvsususavavarsesacatatsusatasavsesesstscaveececees 4,5, 10, 12
IPS A 9h Paces eased iptssmeomanymeeeemereeeceersennserracenqasesecnssmmsmessesnsesenecnasincmesat 5
Pec GP, 1200) (6) sssscsisssszanssa i satinneatdsovniidevnsro ecencayeesaywununeensnonenaneneanoenradiiicaseossiedeiadanamecene ooroaraee 8

1 Statement of Facts

This case was initially filed in in the Philadelphia County Court of Common
Pleas. David Hatchigian filed a Writ of Summons on July 1, 2015 and a Complaint

against Defendant Carrier Corporation and Defendant Pierce-Phelps on September
Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 5 of 16

20, 2015. Plaintiffs filed their Original Complaint in this action on Aug. 17, 2020
(Doc 1). They filed their Amended Complaint on Dec. 18, 2020 (Doc 15). There
was no dismissal or any final order entered terminating any aspect of the state

court case prior to the commencement of the present action.

II. Legal argument

A. CONTRARY TO PEIRCE PHELPS’ ANALYSIS UNDER
ROOKER-FELDMAN, THE DOCTRINE DOES NOT BAR THIS
ACTION.

Under the Rooker-Feldman doctrine Federal district courts are barred from
exercising jurisdiction "over suits that are essentially appeals from state-court
judgments." See Great W. Mining & Mineral Co., 615 F.3d at 165. The doctrine is
narrow in scope. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,
284 (2005). For it to apply, four requirements must be met: "(1) the federal
plaintiff lost in state court; (2) the plaintiff 'complain[s] of injuries caused by [the]
state-court judgments'; (3) those judgments were rendered before the federal suit
was filed; and (4) the plaintiff is inviting the district court to review and reject the
state judgments." Great W. Mining & Mineral Co., 615 F.3d at 166 (quoting Exxon
Mobil Corp., 544 U.S. at 284) See Mason v. O'Toole (W.D. Pa. 2020) Contrary
to the Motion’s analysis under Rooker-Feldman, the settlement process broke

down only after the settlement court’s acknowledgement that Carrier’s release
Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 6 of 16

provision was unconscionably broad and unenforceable as initially proposed (Doc

15, 1927, 30, 34)

Once the Rule 229.1 sanctions and Plaintiff's Motion for Invalidation based
on the failure to provide an executable release agreement were denied, the parties
negotiated no new settlement terms, and there was no new settlement proposed by
either side. The state court’s final disposition consisted of the denial of relief
under the relevant subsections of Rule 229.1 - not discontinuance or dismissal. The
underlying action was due to be restored to the Jury Trial calendar, but due to the
defendant's refusal to provide a conforming settlement release, the settlement court
failed to either grant the Motion to Invalidate Settlement or reinstate the action.
There was no order of dismissal entered in the state court upon the final disposition
as to sanctions, no trial on the merits, and no order entered prior to the filing of
Doc | in federal court that was remotely predicated on the merits of any of
Plaintiff's state court claims.

Neither Judge Cohen's April 18, 2017 (with Opinion dated July 5, 2017) or
the Superior Court's denial of Hatchigian's Petition for Allowance were predicated
on the merits. See Dixon v. Township of Lower Southampton, Civil Action No. 06-
5223, 2007 WL 2345277, at **1, 5 (E.D. Pa. Aug. 16, 2007) (holding that the
Rooker-Feldman doctrine did not apply because the plaintiff appealed his

constitutional challenge to a local zoning enforcement action to the
Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 7 of 16

Commonwealth Court and Commonwealth Court did not predicate its decision on
the merits.)

Therefore, under the first prong of the two (2)-prong Rooker-Feldman test,
Plaintiff's state court claims were not litigated to any extent much less resolved,
and were at no point "actually litigated" by the state court prior to filing in the
federal forum. Additionally, the Third Circuit has identified "two situations when
a federal claim is 'inextricably intertwined! with an issue adjudicated in state court:
(1) the federal court must determine that the state court judgment was erroneously
entered in order to grant the requested relief; or (2) the federal court must take an
action that would negate the state court's judgment.'"Reisinger v. Luzerne County,
712 F. Supp. 2d 332, 346 (M.D. Pa. 2010) (quoting In re Madera, 586 F.3d 228,
231 (3d Cir. 2009)) Here, Plaintiffs do not seek any judicial act to revisit, modify
or overturn the state court's final judgment regarding the propriety of Rule 229.1
sanctions, a distinct issue of settlement law which Plaintiff Hatchigian timely
appealed to the Superior Court, and none is required to decide the issues in the
instant action. Therefore, as the doctrine does not apply to bar Plaintiffs’ claims in
the instant suit, the Motion to Dismiss on this basis should also be denied. Based
on a facial reading of the Complaint, this Court should deny Defendant’s Motion to

Dismiss Based on Lack of Subject Matter Jurisdiction Pursuant to Fed. R.C.P.

12(b)(1).
Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 8 of 16

B. SUBJECT MATTER JURISDICTION EXISTS FROM A FACIAL
READING OF THE COMPLAINT

The value of Plaintiffs’ claims exceeds $75,000 based upon 1) treble
damages under the count pursuant to the federal Magnuson-Moss Warranty Act
count of the Amended Complaint, ii) the damages foregone under the parties’
unpaid $3,000.00 settlement which failed (Doc 15, J] 22-28), and the pro se
equivalent of legal fees expended by Hatchigian in the state court. In addition, the
claims are between citizens of different states and citizens of a foreign state who

are not residents of a state of the United States (Id., at 910)

Defendant Carrier Corporation is a Delaware corporation (Doc 15). Contrary
to Carrier's Motion, its principal place of business was located at 6304 Thompson
Road, Syracuse, New York 13221, U.SA until 1990. However, in 1990, its main
office or "nerve center" was moved to One Carrier Place Farmington, Connecticut

06032. !

Furthermore, Defendant Peirce-Phelps is a Delaware corporation with a
location at 360 Water St, Wilmington, DE 19804 as well as located within the state
Pennsylvania. Although two states of citizenship are possible for Defendant Peirce

Phelps, the company was recently acquired by Watsco, a Florida entity

 

' As noted in the earlier filed Motion to Dismiss the Original Complaint, the entity
called Carrier Global Corporation is based in Palm Beach Gardens, Florida, and is
not a party in the instant action.
Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 9 of 16

headquartered at 2665 South Bayshore Drive, Suite 901 Coconut Grove, Florida
33133 U.S.A. As such, Defendant’s Pennsylvania location can no longer serve as
its main office and “nerve center”. 2 Alternatively, jurisdictional discovery is
minimally required regarding Peirce Phelps’ CFO’s contention of “complete
autonomy” (Id., 7) Gentry, supra (jurisdictional discovery needed to decide
citizenship "...a prerequisite for determining whether the Court has diversity
subject matter jurisdiction") Assuming the state of incorporation were arguendo
unavailable for diversity purposes, CFO Subranni’s averment that Defendant
“..-maintains 21 branch sales offices, 13 in Pennsylvania, 5 in New Jersey and one

in Delaware." (Doc 8-3, §5) and that its HVAC business operations were acquired

 

* The mere fact that Defendant Peirce-Phelps is headquartered in Pennsylvania will
not preclude complete diversity. See Ricketti v. Barry, 775 F.3d 611 (3rd Cir.
2015) (where the Third Circuit found complete diversity of citizenship among the
parties, Ricketti being a citizen of New Jersey, Barry of Pennsylvania, and
RestorixHealth of Nevada (state of incorporation) and New York (principal place
of business) A corporation is a citizen of its state of incorporation and its
principal place of business, 28 U.S.C. § 1332; see dicta, Kelly v. Metro. Grp. Prop.
& Cas. Ins. Co. (6th Cir. 2020) The test for ascertaining corporate citizenship is
set forth in the Supreme Court's decision in Hertz Corp. v. Friend , 559 U.S. 77,
130 S.Ct. 1181, 175 L.Ed.2d 1029 (2010). Hertz applies when determining the
citizenship of a corporation for diversity jurisdiction purposes, see 559 U.S. at 80—
81, 130 S.Ct. 118 Gentry v. Sikorsky Aircraft Corp., 383 F.Supp.3d 442 (E.D. Pa.
2019) Under Hertz , a corporation is a citizen of both (1) its state of incorporation,
and (2) the state where the company keeps its "nerve center," i.e., the sole location
where the corporation's high-level officers direct, control, and coordinate the
corporation's activities. Gentry, supra.)
Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 10 of 16

by a Florida entity last year (Doc 8-3, §6) would not support Pennsylvania as "the

focal point of all of its business activities" (Id., 99)?

Therefore, because complete diversity is present based on a facial reading of
the Amended Complaint, the Motion to Dismiss based on Lack of Subject Matter
Jurisdiction should now be denied, and this action scheduled for a trial on the

merits.

Cc. Peirce Phelps’ Motion to Dismiss Based on the Statute of Limitations
Defense is Likewise Due to Be Denied.

a. DEFENDANT’S MOTION BASED ON EXPIRATION OF THE
STATUTE OF LIMITATIONS IS ALSO DUE TO BE DENIED.
(Motion to Dismiss Under Fed. R.C.P. 12(b)(6))

l. Dismissal is improper because the instant action is a “continuation” of
the State Court action for purposes of the statute of limitations because after
negotiating the proposed settlement of the 2015 claims against co-defendant
Carrier, Carrier’s counsel offered to pay the agreed upon $3,000 in settlement
funds if Hatchigian delayed filing his Federal court Complaint. See tolling

agreement in Kaiser Martin Grp., Inc. v. Haas Door Co. (E.D. Pa. 2019).

However,

 

* Hertz recognized that anomalies might arise under the nerve center test; for
instance if the bulk of a company's activities which are visible to the public take
place in New Jersey but the top officers run the business from New York, the
company's principal place of business, for diversity purposes, is in New York. Id.
Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 11 of 16

2s Whereas the motion relies on the rule that “that the commencement of
an action in a Pennsylvania court does not toll the statute of limitations applicable
to a subsequent action commenced in federal court.”, the facts here are
distinguishable from the facts in Falsetti v. United Mine Workers of America,
355F.2d658,662(3dCir.1966), the court rejected appellant’s contention that his
prior, unsuccessful, state court action served to toll the limitations period for his
subsequently filed federal action. See also Royal Globe Ins. Co.v. Hauck Mfg. Co.,
335A.2d460, 462(Pa. Super. Ct . 1975)(“An action in state court does not toll the
running of the statute of limitations against subsequent action in federal
court.”(citing Falsetti, 355F.2d at 662))

3. State and federal precedent applies to toll the statute of limitations:
For example, in Holmes v. Strawbridge & Clothier, No. 94-1999, 1994 U.S. Dist.
LEXIS 16394 (E.D. Pa. Nov. 16,1994), the plaintiff had filed various state law
claims in Pennsylvania state court. While those claims were still pending, the
plaintiff brought a separate action in federal court that asserted the same claims
that were pending in state court, along with a related federal claim. Id. The court
ruled that the state law claims in the federal action were not barred by the statute of
limitations, and that plaintiff was entitled to tolling because the earlier state action
was filed within the limitations period. The Holmes court distinguished the Falsetti

line of cases on two grounds. First, the court noted that [those] cases are
Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 12 of 16

inapplicable to the instant matter because this plaintiffs action has not been
dismissed by the state court.” Id. at *3. Second, the court observed that in Falsetti,
the state law claims had been “fully adjudicated by the state court prior to the
plaintiff's re-filing of identical state law claims in federal court. Therefore, had the
district court in Falsetti exercised pendent jurisdiction over the state law claims in
that case, it would have provided a forum for the state law claims where none
existed.” Id. (citation omitted). The Holmes court reasoned that in the case before
it, because the state action was still pending, the exercise of federal jurisdiction
over the state claims would not create a forum where none existed.

4. Here, in contrast, there was no dismissal and no contemporaneous
discontinuance of the state court case, and none of Plaintiffs’ causes of action were
adjudicated on the merits. Absent any final order ending the state court litigation
when the settlement motions were denied the Falsetti rule is displaced, particularly
given the lack of a final order terminating the action when deciding the Rule 229.1
sanctions. * There is no question that arise as to “conditional dismissal” as in
Brennan v. Kulick, 407 F.3d 603 (3d Cir. 2005), i.e., because there was no

dismissal to start with, and it is undisputed that if Defendant had successfully

 

* While it is correct to say that § 5535(a)(1) provides that if a party timely
commences an action that is later terminated, that party may commence a new
lawsuit on the same cause of action within one year of the termination. (42 Pa.
Cons. Stat. § 5535), this subsection of section 5535 should not apply where, as
here, the state action was not dismissed contemporaneous with the final disposition
as to Rule 229.1 sanctions.
Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 13 of 16

removed the state court case to federal court, the claims would not be barred by the
statute of limitations. See, e.g., Heater v. Kidspeace, No. 05-4545, 2005 WL
2456008, at *2 (E.D. Pa. Oct. 5, 2005).

Ds Rather, the proceedings in the state court action provide a record basis
for inferring the sufficiency of notice of the substance of Plaintiff's claims, and that
permitting the federal suit to proceed would not result in any harm or prejudice to
defendant, nor does it entitle defendant to a defense under the statute of limitations.

D. Res Judicata did not attach in the State Court Lawsuit.

"The general rule regarding simultaneous litigation of similar issues in both
state and federal courts is that both actions may proceed until one has come to
judgment, at which point that judgment may create a res judicata or collateral
estoppel effect on the other action.'" CSX Transp. Inc. v. Apex Directional Drilling,
LLC, No. CV 14-290E, 2015 WL 8784148, at *2 (W.D. Pa. Dec. 15, 2015)
(quoting Ryan v. Johnson, 115 F.3d 193, 195 (3d Cir. 1997), cited by Pa. Coach
Lines, Inc. v. Student Transp. of Am., LLC (W.D. Pa. 2020) Under Pennsylvania
law, collateral estoppel applies if: (1) the issue decided in the prior case is identical
to one presented in the later case; (2) there was a final judgment on the merits; (3)
the party against whom the plea is asserted was a party or in privity with a party in
the prior case; (4) the party or person privy to the party against whom the doctrine

is asserted had a full and fair opportunity to litigate the issue in the prior
Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 14 of 16

proceeding; and (5) the determination in the prior proceeding was essential to the
judgment. B.S. v. York Cnty. (M.D. Pa. 2020) , citing E.K. v. J.R.A., --- A.3d ----,
2020 WL 4558562, at *8-*9 (Pa. Super. Ct. Aug. 7, 2020) (quoting Vignola, 39
A.3d at 393),

Although the Motion to Invalidate Settlement was denied and Rule 229.1
sanctions were never granted, there was no final judgment or order predicated on
consideration of the merits. As argued hereinabove, the state court’s ruling on
Rule 229.1 sanctions on Plaintiff's Motion to Invalidate were not a substitute for
timely dismissal and/or adjudication of the claims at issue. Finally, estoppel theory
should not bar any of the claims newly asserted by Co-plaintiff Joan Randazzo.

Therefore, the Motion to Dismiss based on Res Judicata should also be
denied.

WHEREFORE, Plaintiffs respectfully request that Defendant’s Motion to
Dismiss be denied in its entirety.

Dated this___dayofFebruary ___, 2021
Respectfully submitted,
David Hatchigian

DAVID HATCHIGIAN, PLAINTIFF PRO SE

 

joan Randazz.

 

JOAN RANDAZZO, PLAINTIFF PRO SE
Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 15 of 16

UNITED STATES DISTRICT COURT FOR THE EASTER DISTRICT

DAVID HATCHIGIAN
And JOAN RANDAZZO Civil Action 20-cv-4110
Plaintiffs

Vs.

CARRIER CORPORATION

And PEIRCE-PHELPS, INC JURY TRIAL DEMAND
Defendants

CERTIFICATE OF SERVICE

I hereby certify that on January 28, 2021, a copy of Plaintiffs Response to
Defendants Motion to Dismiss was e-filed with the court and mailed by way of

USPS 3817.

To:

Marshall, Dennehey, Warner, Coleman, & Goggin
Carolyn M. Schweizer Esquire

Counsel for Carrier Corporation

2000 Market Street

Suite 2300

Philadelphia Pa. 19103

215-575-4569 /f 215-575-0856

cmschweizer@mdweg.com

 

Schwabenland & Ryan, P.C.
James F. Ryan, Esquire

Counsel for Perce-Phelps
995 Old Eagle Road
Case 2:20-cv-04110-CFK Document 20 Filed 01/28/21 Page 16 of 16

Suite 306
Wayne Pa. 19087
610-971-9200

jfran@jfranlaw.com

David Hatchigian

David Hatchigian

2414 Township Line Road
Havertown Pa. 19083
610-446-7257 / f 610-527-7516

David3091@outlook.com
